Name: Council Regulation (EEC, Euratom, ECSC) No 1180/92 of 30 April 1992 fixing a weighting applicable to the remuneration of officials and other servants of the European Communities serving in Munich
 Type: Regulation
 Subject Matter: executive power and public service;  EU institutions and European civil service;  personnel management and staff remuneration;  regions of EU Member States
 Date Published: nan

 8 . 5. 92 Official Journal of the European Communities No L 123/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC, EURATOM, ECSC) No 1180/92 of 30 April 1992 fixing a weighting applicable to the remuneration of officials and other servants of the European Communities serving in Munich Whereas the above Judgment should be acted on by fixing a specific weighting for Munich with effect from 1 January 1988 and updated from that date to 1 July 1991 , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the Euro ­ pean Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regu ­ lation (EEC, Euratom, ECSC) No 571 /92 (2), and in par ­ ticular Article 64 of the Staff Regulations and Article 9 of Annex XI thereto and the first paragraph of Article 20 and Article 64 of the Conditions of Employment, Having regard to the proposal from the Commission, Whereas the Statistical Office of the European Communi ­ ties has conducted surveys to measure the level of the cost of living in certain places of employment in Germany ; Whereas in its Judgment of 23 January 1992 in Case C-301 /90, Commission v. Council, the Court of Justice held that : HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 January 1988, the weighting appli ­ cable to the remuneration of officials and other servants serving in Munich shall be 107,8 % . Article 2 With effect from 1 July 1988, the weighting applicable to the remuneration of officials and other servants serving in Munich shall be 108,3 %. Article 3 With effect from 1 July 1989, the weighting applicable to the remuneration of officials and other servants serving in Munich shall be 107,3 %. Article 4 With effect from 1 July 1990, the weighting applicable to the remuneration of officials and other servants serving in Munich shall be 103,3 %. At the end of 1987 the cost of living in Munich was 8,3 % higher than in Bonn  the capital at that time  and that, in the absence of a specific weighting, such a significant difference reduced the purchasing power of officials serving in Munich in comparison with that of their colleagues serving in Bonn. In particular, in view of the wide discrepancy found in this case, the obligation to establish a specific weighting could not depend on the number of offi ­ cials and other servants of the Communities concerned. Whereas as a result of these considerations the Regu ­ lation in question must be declared void insofar as it omits to fix a specific weighting for Munich with effect from 1 January 1988.' ; Article 5 With effect from 1 July 1991 , the weighting applicable to the remuneration of officials and other servants serving in Munich shall be 102,8 %. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (  ) OJ No L 56, 4. 3. 1968, p. 1 . 0 OJ No L 62, 7. 3. 1992, p. 1 . No L 123/2 Official Journal of the European Communities 8 . 5. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 April 1992. For the Council The President JosÃ © da SILVA PENEDA